DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/02/2020 was filed on the mailing date of the application on 10/02/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. [U.S. 9,748,701].
Regarding claim 1, Tsai discloses an electrical connector which can engage with a corresponding connector inserted from a tip side thereof, comprising: an insulating housing (fig. 2; 20, 10); a first front to back extension of 41) of the corresponding connector (mating connector) and held by the housing (10, 20) so as to be arranged on a first contact plane (fig. 4; horizontal plane of 15); a second contact group (fig. 6; 23 group) constituted of a plurality of contacts (23) linearly extending along the insertion and extraction direction (front to back extension of 41) of the corresponding connector and held by the housing (10, 20) so as to be arranged on a second contact plane (fig. 6; horizontal plane of 23) facing the first contact plane (horizontal plane of 15); and a ground plate (fig. 2; 13, 30) held by the housing (10, 20) so as to be located on a ground plane (plane in between interpreted first and second contact plane, see fig. 8) facing the first contact plane (horizontal plane of 15) and the second contact plane (horizontal plane of 23) between the first contact plane (horizontal plane of 15) and the second contact plane (horizontal plane of 23), wherein each of the contacts (15, 23) of the first contact group (15 group) and the second contact group (23 group) has a contacting portion (fig. 4; 151 and fig. 6; 231) which is located on the tip side (fig. 1; front side of 41) and to be contacted with the corresponding connector, a horizontally extending portion (horizontal sections of 15 and 23, see figs. 4 and 6) horizontally extending from the contacting portion (151, 231) toward a base side (fig. 2; same side as 11), a downwardly extending portion (fig. 4; downward curve between 153 and 155; fig. 6; downward diagonal portion) downwardly extending from the horizontally extending portion (horizontal sections of 15 and 23) and a terminal portion (fig. 4; 155 and fig. 6; 235) extending from the downwardly extending portion (fig. 4; downward curve between 153 and 155; fig. 6; downward diagonal portion) toward the base side (same side as 11), and wherein the ground plate (13, 30) is located between the horizontally extending portions (horizontal sections of 15) of the contacts (15) of the first contact group (15 group) and the horizontally extending portions (horizontal sections of 23), the downwardly extending portions (fig. 6; downward diagonal portion) and the terminal portions (235) of the contacts (23) of the second contact group (23 group) in addition to between the contacting portions horizontal sections of 15) of the contacts (15) of the first contact group (15 group) and the contacting portions (231) and the horizontally extending portions (horizontal sections of 23) of the contacts (23) of the second contact group (23 group).

Regarding claim 2, Tsai discloses wherein the ground plate (10, 20) contains: a first ground plate piece (13) located between the contacting portions (151) and the horizontally extending portions (first horizontal portion of 15, see fig. 4) of the contacts (15) of the first contact group (15 group) and the contacting portions (231) and the horizontally extending portions (first horizontal portion of 23, see fig. 6) of the contacts (23) of the second contact group (23 group), and a second ground plate piece (30) located between the horizontally extending portions (second horizontal portion of 15, see fig. 4) of the contacts (15) of the first contact group (15 group) and the horizontally extending portions (second horizontal portion of 23, see fig. 6), the downwardly extending portions (downward diagonal portion, see fig. 6) and the terminal portions (235) of the contacts (23) of the second contact group (23 group).

Regarding claim 3, Tsai discloses wherein the second ground plate piece (30) further extends so as to be located between the downwardly extending portions (downward curve between 153 and 155) of the contacts (15) of the first contact group (15 group) and the downwardly extending portions ((downward diagonal portion, see fig. 6) and the terminal portions (235) of the contacts (23) of the second contact group (23 group).

Regarding claim 6, Tsai discloses wherein the second ground plate piece (30) and the first ground plate piece (13) are electrically connected to each other.

housing of a PC); a circuit board (fig. 9; 500) provided in the housing (housing of a PC); and the electrical connector (1) defined by claim 1, which is mounted on the circuit board (500).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. [U.S. 9,748,701] in view of Zhao et al. [U.S. 2014/0357124].
Regarding claim 5, Tsai discloses a shield member (fig. 1; 40) located outside the housing (10, 20).
Tsai does not disclose wherein the second ground plate piece is electrically connected to the shield member.
However Zhao teaches the ground plate piece (fig. 2; 5) is electrically connected to the shield member (fig. 2; 4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the second ground plate piece is electrically connected to the shield member as suggested by Zhao for the benefit of improving grounding of an electrical connector in order to have optimum signal quality during operation.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. [U.S. 9,748,701].
30 is held between 10 and 20 so 21 contributes to holding 30 in place) and a bottom housing (fig. 2; 11) for holding the first contact group (15 group) and the first ground plate piece (13).
Tsai does not disclose a top housing for holding the first contact group or a bottom housing for holding the second contact group.
However it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a top housing for holding the first contact group or a bottom housing for holding the second contact group since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167, and also for the benefit of providing improved manufacturing methods in order to better facilitate production.

Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986.  The examiner can normally be reached on Mon-Fri. 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCUS E HARCUM/               Examiner, Art Unit 2831